In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-15-00131-CV


                          CLYDE L. HECKERT, APPELLANT

                                           V.

                        JULIA TERESA HECKERT, APPELLEE

                          On Appeal from the 324th District Court
                                  Tarrant County, Texas
          Trial Court No. 324-552712-14, Honorable Jerome S. Hennigan, Presiding

                                     May 21, 2015

                           MEMORANDUM OPINION
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Clyde L. Heckert, filed a notice of appeal of the trial court’s December

23, 2014 Order awarding appellee, Julia Teresa Heckert, $17,068.87 in damages. By

letter dated March 19, 2015, Clyde was notified that the filing fee of $195 had not been

paid, and failure to do so by March 30 could result in the appeal being dismissed

pursuant to Texas Rule of Appellate Procedure 42.3(c). No fee having been received

within the deadline, by letter dated April 17, 2015, Clyde was again advised of the

outstanding filing fee and the consequences of failing to pay. This notice gave Clyde
until May 1 to pay the filing fee. Despite two notices and a reasonable time in which to

comply with this Court's request, Clyde has failed to pay the filing fee. As such, this

Court is authorized to dismiss this appeal. See TEX. R. APP. P. 42.3(c).


      Consequently, this appeal is dismissed.




                                                       Per Curiam




                                            2